Title: To George Washington from Henry Clinton, 21 May 1781
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York May 21st 1781.
                        
                        I have received Your two Letters upon the subject of Lieutenant General Burgoyne’s Recal, and also that dated
                            the 16th Instant; the second of which fortunately reached me, before I had an opportunity of Communicating to him the
                            Contents of the first.
                        In answer to that of the 16th, I am to acquaint you that altho’ I was willing to allow Certain Articles (as
                            mentioned in a proposal carried out by Colonels Irvine, Ely and Mathews,) to be sent to this place for the benefit of the
                            prisoners in our possession, to whose Situation I am always happy to extend every Indulgence that propriety will admit,
                            yet, as the same reasons which then occasioned an objection to a permission of this kind for Tobacco, still subsist, I
                            cannot therefore acquiesce to the proposition, contained in Your said Letter, with regard To sending a Quantity of that
                            Article to Charlestown in South Carolina. I am Sir Your most humble Servt
                        
                            H. Clinton

                        
                    